20-11133-mg           Doc 1888          Filed 07/15/21 Entered 07/15/21 09:42:19                            Main Document
                                                    Pg 1 of 9



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
                                                                  :
 In re:                                                           :             Chapter 11
                                                                  :
 AVIANCA HOLDINGS S.A., et al.,1                                  :             Case No. 20-11133 (MG)
                                                                  :
                                     Debtors.                     :             (Jointly Administered)
                                                                  :
 -----------------------------------------------------------------x

            ORDER GRANTING THE DEBTORS’ FOURTH OMNIBUS
    OBJECTION TO PROOFS OF CLAIM (SUPERSEDED AND DUPLICATE CLAIMS)

         Upon the Debtors’ Fourth Omnibus Objection to Proofs of Claim (Superseded and

Duplicate Claims) (the “Fourth Omnibus Claims Objection”),2 whereby the Debtors have

requested, in accordance with sections 105 and 502 of the Bankruptcy Code, Bankruptcy Rule

3007, and the Order Pursuant to 11 U.S.C. § 105(a) and Fed. R. Bankr. P. 3007 (I) Establishing

Claims Objection and Notice Procedures and (II) Granting Related Relief [Docket No. 1179],

entry of an order disallowing and expunging the claims identified on the Schedules hereto; and it

appearing that the relief requested is in the best interests of the Debtors’ estates, their creditors and

other parties in interest; and the Court having jurisdiction to consider the Fourth Omnibus Claims


1    The Debtors in these chapter 11 cases, and each Debtor’s federal tax identification number (to the extent applicable), are as
     follows: Avianca Holdings S.A. (N/A); Aero Transporte de Carga Unión, S.A. de C.V. (N/A); Aeroinversiones de Honduras,
     S.A. (N/A); Aerovías del Continente Americano S.A. Avianca (N/A); Airlease Holdings One Ltd. (N/A); America Central
     (Canada) Corp. (XX-XXXXXXX); America Central Corp. (XX-XXXXXXX); AV International Holdco S.A. (N/A); AV International
     Holdings S.A. (N/A); AV International Investments S.A. (N/A); AV International Ventures S.A. (N/A); AV Investments One
     Colombia S.A.S. (N/A); AV Investments Two Colombia S.A.S. (N/A); AV Taca International Holdco S.A. (N/A); Avianca
     Costa Rica S.A. (N/A); Avianca Leasing, LLC (XX-XXXXXXX); Avianca, Inc. (XX-XXXXXXX); Avianca-Ecuador S.A. (N/A);
     Aviaservicios, S.A. (N/A); Aviateca, S.A. (N/A); Avifreight Holding Mexico, S.A.P.I. de C.V. (N/A); C.R. Int’l Enterprises,
     Inc. (XX-XXXXXXX); Grupo Taca Holdings Limited (N/A); International Trade Marks Agency Inc. (N/A); Inversiones del
     Caribe, S.A. (N/A); Isleña de Inversiones, S.A. de C.V. (N/A); Latin Airways Corp. (N/A); Latin Logistics, LLC (41-
     2187926); Nicaragüense de Aviación, Sociedad Anónima (Nica, S.A.) (N/A); Regional Express Américas S.A.S. (N/A);
     Ronair N.V. (N/A); Servicio Terrestre, Aéreo y Rampa S.A. (N/A); Servicios Aeroportuarios Integrados SAI S.A.S. (92-
     4006439); Taca de Honduras, S.A. de C.V. (N/A); Taca de México, S.A. (N/A); Taca International Airlines S.A. (N/A); Taca
     S.A. (N/A); Tampa Cargo S.A.S. (N/A); Technical and Training Services, S.A. de C.V. (N/A); AV Loyalty Bermuda Ltd.
     (N/A); Aviacorp Enterprises S.A. (N/A). The Debtors’ principal offices are located at Avenida Calle 26 # 59 – 15 Bogotá,
     Colombia.
2    Capitalized terms not otherwise defined herein are shall be given the meanings ascribed to them in the Fourth Omnibus
     Claims Objection.
20-11133-mg       Doc 1888      Filed 07/15/21 Entered 07/15/21 09:42:19              Main Document
                                            Pg 2 of 9



Objection and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and

consideration of the Fourth Omnibus Claims Objection and the relief requested therein being a

core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant

to 28 U.S.C. §§ 1408 and 1409; and notice of the Fourth Omnibus Claims Objection having been

adequate and appropriate under the circumstances; and after due deliberation and sufficient cause

appearing therefor, IT IS HEREBY ORDERED THAT:

         1. The Fourth Omnibus Claims Objection is granted as set forth herein.

         2. Each Superseded Claim identified in Schedule 1 attached hereto and each Duplicate

Claim identified in Schedule 2 attached hereto is disallowed in its entirety for all purposes in these

bankruptcy cases and shall be automatically expunged from the claims register maintained in these

cases.

         3. The Debtors and their claims agent are authorized to take all actions necessary to

effectuate the relief granted in this Order, including updating the claims register to reflect to relief

granted herein.

         4. Any response to the Fourth Omnibus Claims Objection not otherwise withdrawn,

resolved, or adjourned is hereby overruled on its merits.

         5. Except as provided in this Order, nothing in this Order shall be deemed (a) an

admission or finding as to the validity of any claim against a Debtor, (b) a waiver of the right of

the Debtors to dispute any claim against any Debtor on any grounds whatsoever, at a later date,

(c) a promise by or requirement on any Debtor to pay any claim, or (d) a waiver of the rights of

the Debtors under the Bankruptcy Code or any other applicable law.

         6. This Court retains exclusive jurisdiction with respect to all matters arising from or
20-11133-mg     Doc 1888      Filed 07/15/21 Entered 07/15/21 09:42:19          Main Document
                                          Pg 3 of 9



related to the implementation of this Order.

IT IS SO ORDERED.

Dated: July 15, 2021
      New York, New York

                                               _____/s/ Martin Glenn_______
                                                      MARTIN GLENN
                                               United States Bankruptcy Judge
20-11133-mg   Doc 1888   Filed 07/15/21 Entered 07/15/21 09:42:19   Main Document
                                     Pg 4 of 9



                               Schedule 1 to Order

                               Superseded Claims




                                                                            44810.00006
                             20-11133-mg         Doc 1888        Filed 07/15/21 Entered 07/15/21 09:42:19      Main Document
                                                                             Pg 5 of 9



                                                                     SUPERSEDED CLAIMS1
                                                                Proof(s) of      Asserted                           Name of Debtor against which
                                                                                                   Surviving
                   Claimant’s Name                              claim to be     Amount of                            surviving proof of claim is
                                                                                                 proof of claim
                                                                disallowed        Claim                                       asserted

Airbus SAS                                                          1138        $1,692,713.33²       3805         Avianca, Inc.

Airbus SAS                                                          1152        $1,662,727.00²       3804         Avianca Holdings S.A.
                                                                                                                  Aerovias del Continente Americano
Centro Farmaceutico de la Fuerza Armada                             1158         Unliquidated²       3725         S.A. Avianca

Centro Farmaceutico de la Fuerza Armada                             1159        $1,714,189.67     3722, 3726      Avianca Holdings S.A.
CIT Aerospace International, as Lessor for MSN
3467                                                                2344       $13,177,404.97²       3795         Avianca Holdings S.A.
CIT Aerospace International, as Lessor for MSN                                                                    Aerovias del Continente Americano
3467                                                                2345       $13,177,404.97²       3796         S.A. Avianca
CIT Aerospace International, as Lessor for MSN
3467                                                                2538       $13,177,404.97²       3794         Avianca-Ecuador S.A
CIT Aerospace International, as Lessor for MSN
3518                                                                2542        $4,094,820.37²       3792         Avianca Holdings S.A.
CIT Aerospace International, as Lessor for MSN                                                                    Aerovias del Continente Americano
3518                                                                2549        $4,094,820.37²       3793         S.A. Avianca
CIT Aerospace International, as Lessor for MSN
3518                                                                2558        $4,094,820.37²       3797         Avianca-Ecuador S.A

    1
        See Fourth Omnibus Claims Objection at ¶ 12.

    2
        Indicates claim contains unliquidated and/or undetermined amounts.




                                                                                                                                          44810.00006
                           20-11133-mg             Doc 1888   Filed 07/15/21 Entered 07/15/21 09:42:19     Main Document
                                                                          Pg 6 of 9



                                                                  SUPERSEDED CLAIMS1
                                                              Proof(s) of     Asserted                          Name of Debtor against which
                                                                                                Surviving
                 Claimant’s Name                              claim to be    Amount of                           surviving proof of claim is
                                                                                              proof of claim
                                                              disallowed       Claim                                      asserted
Citibank N.A., London Branch, as Security
Trustee                                                          3100       $21,893,255.93²       3128         Grupo Taca Holdings Limited
                                                                                                               Aerovias del Continente Americano
Diplomat Wyndham Bogota                                          149            $66,764.99³     150, 151       S.A. Avianca

Diplomat Wyndham Bogota                                          154            $10,829.00³        155         Tampa Cargo S.A.S.

Donnelley Financial, LLC                                         3821              $762.50        3822         Avianca Holdings S.A.
                                                                                                               Aerovias del Continente Americano
Export-Import Bank of the United States                          2560       $26,573,336.00²       3819         S.A. Avianca

State of Florida - Department of Revenue                         273               $120.00         494         Tampa Cargo S.A.S.

State of Florida - Department of Revenue                         494               $224.78        3743         Tampa Cargo S.A.S.

STS ENGINEERING SOLUTIONS LLC                                    768            $11,243.50      851, 854       Avianca Holdings S.A.



    ____________________________________________
    1
        See Fourth Omnibus Claims Objection at ¶ 12.
    2
        Indicates claim contains unliquidated and/or undetermined amounts.
    3
     Indicates the claim was converted to USD using the exchange rate as of market open on May 11, 2020. Claim may contain
    unliquidated and/or undetermined amounts.




                                                                                                                                       44810.00006
20-11133-mg   Doc 1888   Filed 07/15/21 Entered 07/15/21 09:42:19   Main Document
                                     Pg 7 of 9




                                                                                    44810.00006
20-11133-mg   Doc 1888   Filed 07/15/21 Entered 07/15/21 09:42:19   Main Document
                                     Pg 8 of 9



                               Schedule 2 to Order

                                Duplicate Claims




                                                                            44810.00006
                      20-11133-mg         Doc 1888   Filed 07/15/21 Entered 07/15/21 09:42:19     Main Document
                                                                 Pg 9 of 9



                                                         DUPLICATE CLAIMS1

                                                       Proof(s) of      Asserted                        Name of Debtor against
                                                                                         Surviving
                   Claimant’s Name                     claim to be     Amount of                        which surviving proof of
                                                                                       proof of claim
                                                       disallowed        Claim                             claim is asserted

    Centro Farmaceutico de la Fuerza Armada               3722         $1,714,189.67       3726         Avianca Holdings S.A.
                                                                                                        Regional Express
    Sodexo S.A.S.                                         3760             $1,174.73       3763         Americas S.A.S.
    Spherea Test and Services                             1220            $80,685.00       2248         Avianca Holdings S.A.
    Topcast Aviation USA Inc                              279             $51,966.00        283         Avianca, Inc.




1
    See Fourth Omnibus Claims Objection at ¶ 13.
